DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9-10, 35-38, 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al (Pub. No: US 20110070825 A1) in view of Shen (Pub. No: US 20160205497 A1).
Regarding claims 2, 10, Griffin et al, discloses a pairing method (figs. 3-4) implemented by a terminal device (a communication device establishes wireless communications between communications devices and a device-to -device communication: communication device 20, 22 ; paragraph 0021), wherein the terminal device is configured for connecting to a Hall device (the magnetic sensor uses the Hall Effect sensor located within a respective communications device; a personal identification number and a security key are exchanged between first and a second 
However, Griffin et al, does not specifically teach that the terminal device is configured to send a trigger signal, to enable the externally-connected device to enter the to-be-connected state based on the trigger signal.
On the other hand, Shen, from the same field of endeavor, discloses a magnetic controlled Bluetooth device that comprises a magnetic unit, a magnetic sensor and a control unit (paragraph 0007, 0009). The magnetic sensor can be a Hall sensor that varies its output voltage in response to the magnetic field. The magnetic sensor is able to sense the magnetic force, the magnetic field to generate a triggering signal (paragraph 0019-0020). When the control unit (25) receives the triggering signal from the magnetic sensor (23), it turns on the magnetic controlled Bluetooth device (20) to execute the Bluetooth pairing process. The user is able to turn on the magnetic controlled Bluetooth device (20) to execute the Bluetooth pairing process by approaching another magnetic unit and the magnetic controlled Bluetooth device 20 (paragraph 0023-0024). Furthermore, the first control unit (315) turns on the first magnetic controlled Bluetooth device (31) to execute the Bluetooth pairing process after receiving the first triggering signal from the first magnetic sensor (313). The second control unit (335) turns on the second 
	Regarding claim 3, Griffin et al as modified, discloses a pairing method (figs. 3-4) implemented by a terminal device (a communication device establishes wireless communications between communications devices and a device-to -device communication: communication device 20, 22 ; paragraph 0021), wherein the wireless communication protocol is a BLUETOOTH protocol (a Bluetooth  protocol ; trigger a Bluetooth or WiFi wireless connection; paragraph 0027) ; and wherein before establishing (the NFC communications can be used to exchange any necessary data relating to a communications protocol, for example, exchanging any personal identification numbers or security codes; paragraph 0069-0070, 0084), the connection the pairing method further comprises: identifying that the externally device is a security device; and, requesting, in response to the identifying, a connection key from the externally device using just works pairing device (the magnetic sensor uses the Hall Effect sensor located within a respective communications device; a personal identification number and 
	Regarding claim 4, Griffin et al as modified, discloses a pairing method (figs. 3-4) implemented by a terminal device (a communication device establishes wireless communications between communications devices and a device-to -device communication: communication device 20, 22 ; paragraph 0021), wherein the wireless communication protocol is a BLUETOOTH protocol (a Bluetooth  protocol ; trigger a Bluetooth or WiFi wireless connection; paragraph 0027), and wherein before establishing the connection the pairing method further comprises: identifying that the externally device is not a security device (in response to pairing, a visual interface is available with the trigger to connect and establish an automatic pairing and connection as a tactile action; paragraph 0075) ; and requesting a connection key from the externally device in a Link Key connection manner (paragraph 0041-0044).
	Regarding claim 5, Griffin et al as modified, discloses a pairing method (figs. 3-4) implemented by a terminal device (a communication device establishes wireless communications between communications devices and a device-to -device communication: communication device 20, 22 ; paragraph 0021), further comprising, determining whether the externally device is a security device (a magnetic sticker contains information or other data about intelligent systems such as data relating to an IP address, a printer name, Bluetooth Service Set Identifier or security key; the Hall Effect switches on communication between both devices, which accomplishes a “transmit and receive” to determine what connection each is trying to establish; the devices determine what protocol and technology each is using and negotiate and establish the desired connection; paragraph 0076).

	Regarding claim 9, Griffin et al as modified, discloses a pairing method (figs. 3-4) implemented by a terminal device (a communication device establishes wireless communications between communications devices and a device-to -device communication: communication device 20, 22 ; paragraph 0021), wherein the trigger signal is a Hall signal (each device includes a magnetic sensor 26, for instance, a Hall Effect sensor; the sensor 26 and magnet 24 work together to activate any NFC circuits in each device for exchanging data; paragraph 0029, 0039).
	Regarding claims 35, 43, Griffin et al, discloses a terminal device (figs. 3-4) comprising: a memory configured to store a computer program; and a processor coupled to the memory. wherein when executed by the processor, the computer program causes the terminal device (a communication device establishes wireless communications between communications devices and a device-to -device communication: communication device 20, 22 ; paragraph 0021), to: enter a to-be-connected state based on a Hall event of a Hall device, wherein the terminal device 

On the other hand, Shen, from the same field of endeavor, discloses a magnetic controlled Bluetooth device that comprises a magnetic unit, a magnetic sensor and a control unit (paragraph 0007, 0009). The magnetic sensor can be a Hall sensor that varies its output voltage in response to the magnetic field. The magnetic sensor is able to sense the magnetic force, the magnetic field to generate a triggering signal (paragraph 0019-0020). When the control unit (25) receives the triggering signal from the magnetic sensor (23), it turns on the magnetic controlled Bluetooth device (20) to execute the Bluetooth pairing process. The user is able to turn on the magnetic controlled Bluetooth device (20) to execute the Bluetooth pairing process by approaching another magnetic unit and the magnetic controlled Bluetooth device 20 (paragraph 0023-0024). Furthermore, the first control unit (315) turns on the first magnetic controlled Bluetooth device (31) to execute the Bluetooth pairing process after receiving the first triggering signal from the first magnetic sensor (313). The second control unit (335) turns on the second magnetic controlled Bluetooth device (33) to execute the Bluetooth pairing process after receiving the second triggering signal from the second magnetic sensor (333). The user is able to turn on the first and the second magnetic controlled Bluetooth devices (31/33) to execute the Bluetooth pairing process (paragraph 0027-0030). It is shown above that Shen teaches that the terminal device is configured to send a trigger signal, to enable the externally-connected device to enter the to-be-connected state based on the trigger signal. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Shen to the communication system of Griffin in order to provide a magnetic 
	  Regarding claim 36, Griffin et al as modified, discloses a terminal device (figs. 3-4), wherein the wireless communication protocol is a BLUETOOTH protocol (a Bluetooth  protocol ; trigger a Bluetooth or WiFi wireless connection; paragraph 0027), and wherein before establishing the connection, the computer program further causes the terminal device to: identify that the external device is a security device ; and request, in response to the identifying, a connection key from the external device in a using just works pairing (the magnetic sensor uses the Hall Effect sensor located within a respective communications device; a personal identification number and a security key are exchanged between first and a second communications devices using NFC for establishing a wireless communications connection; paragraph 0023-0024).
	  Regarding claim 37, Griffin et al as modified, discloses a terminal device (figs. 3-4), wherein the wireless communication protocol is a BLUETOOTH protocol (a Bluetooth  protocol ; trigger a Bluetooth or WiFi wireless connection; paragraph 0027), and wherein before establishing the connection (the NFC communications can be used to exchange any necessary data relating to a communications protocol, for example, exchanging any personal identification numbers or security codes; paragraph 0069-0070, 0084), the computer program further causes the terminal device to: identify that the external device is not a security device (in response to pairing, a visual interface is available with the trigger to connect and establish an automatic pairing and connection as a tactile action; paragraph 0075); and request, in response to the identifying, a connection key from the external device in a Link Key connection manner (paragraph 0041-0044). 

wherein the computer program further causes the terminal device to determine whether the external device is a security device (a magnetic sticker contains information or other data about intelligent systems such as data relating to an IP address, a printer name, Bluetooth Service Set Identifier or security key; the Hall Effect switches on communication between both devices, which accomplishes a “transmit and receive” to determine what connection each is trying to establish; the devices determine what protocol and technology each is using and negotiate and establish the desired connection; paragraph 0076).  
	Regarding claim 42, Griffin et al as modified, discloses a terminal device (figs. 3-4), wherein the trigger signal is a Hall signal (each device includes a magnetic sensor 26, for instance, a Hall Effect sensor; the sensor 26 and magnet 24 work together to activate any NFC circuits in each device for exchanging data; paragraph 0029, 0039). 
	Regarding claim 44, Griffin et al, discloses a pairing method (figs. 3-4) implemented by a terminal device (a communication device establishes wireless communications between communications devices and a device-to -device communication: communication device 20, 22 ; paragraph 0021), wherein the terminal device (communication device 20, 22) comprises a Hall device, and wherein the pairing method comprises: entering a to-be-connected state based on a Hall event of the Hall device (the magnetic sensor uses the Hall Effect sensor located within a respective communications device; a personal identification number and a security key are exchanged between first and a second communications devices using NFC for establishing a wireless communications connection; paragraph 0023-0024); sending (the mobile device 100 sends and receives communications signals over the communication network 141; in addition, a Bluetooth communication module enables communication between the mobile device 100 and 
However, Griffin et al, does not specifically teach that the terminal device is configured to send a trigger signal, to enable the externally-connected device to enter the to-be-connected state based on the trigger signal.
On the other hand, Shen, from the same field of endeavor, discloses a magnetic controlled Bluetooth device that comprises a magnetic unit, a magnetic sensor and a control unit (paragraph 0007, 0009). The magnetic sensor can be a Hall sensor that varies its output voltage in response to the magnetic field. The magnetic sensor is able to sense the magnetic force, the magnetic field to generate a triggering signal (paragraph 0019-0020). When the control unit (25) receives the triggering signal from the magnetic sensor (23), it turns on the magnetic controlled 
	Regarding claim 45, Griffin et al as modified, discloses a pairing method (figs. 3-4) implemented by a terminal device (a communication device establishes wireless communications between communications devices and a device-to -device communication: communication device 20, 22 ; paragraph 0021), wherein the wireless communication protocol is a BLUETOOTH protocol, and wherein before establishing the connection (the NFC communications can be used to exchange any necessary data relating to a communications protocol, for example, exchanging any personal identification numbers or security codes; .  

Claims 7, 8, 40, 41, are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al (Pub. No: US 20110070825 A1) in view of Shen (Pub. No: US 20160205497 A1) as applied to claim above, and further in view of Ben Ayed (US Patent No 8467770 B1).
Regarding claims 7, 8, 40, 41, Griffin and Shen disclose everything claimed as explained above except the features of deleting pairing information that is stored when the terminal device terminal device connects to the externally-connected device, and wherein the pairing information comprises at least one of address information of the externally-connected device, a service type of the externally-connected device, or a connection key used when the terminal device connects to the externally-connected device.  
However, Ben Ayed discloses the features of deleting (the mobile terminal can encrypt documents, delete documents, delete applications; col. 12, lines 56-59; col. 13, lines 29-38 pairing information (messaging and data deletion; pairing the mobile terminal to at least one admin device equipped with a short wireless transceiver, pairing an authentication device equipped with a short wireless transceiver; col. 2, lines 13-33; col. 14, lines 9-15) that is stored when the terminal device terminal device (the mobile terminal will protect the data, it can clear memory, delete the user data, encrypt data, delete applications, and lock the mobile terminal; col. .

Allowable Subject Matter
Claims 6, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641